Citation Nr: 0516444	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for erectile dysfunction based upon VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 and 
October 1967.  

This matter arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran was afforded a personal 
hearing before the undersigned in July 2002.  A transcript of 
the hearing is associated with the claims file.

The Board remanded the matter in September 2003 for the 
purpose of curing due process deficiencies.  The matter was 
returned to the Board in April 2005 for additional appellate 
consideration.

The Board notes that this appeal initially included the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  The Board issued a final decision 
denying service connection for PTSD in October 2002.  The 
issue is therefore no longer the subject of appellate 
consideration.

The issue of entitlement to service connection for the 
residuals of a low back injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a decision dated in May 1995, the RO determined that 
service connection for residuals of a low back injury was not 
warranted because there no evidence linking the veteran's 
degenerative disc disease of the lumbar spine to his active 
military service.

3.  The evidence received since the May 1995 RO decision is 
so significant that it must be considered to fairly decide 
the merits of the claim for service connection for the 
residuals of a low back injury.

4.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability 
(erectile dysfunction) caused by VA medical treatment, to 
include the administration of medications.


CONCLUSIONS OF LAW

1.  The May 1995 rating action denying service connection for 
residuals of a low back injury is final.  38 U.S.C.A. § 7105 
(West 1991 & West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995 & 2004).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for the 
residuals of a low back injury.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for erectile dysfunction have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in February 2001 and May 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO also requested that the 
veteran send any evidence to VA that might be pertinent to 
the claim.  These letters provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The January 2000 rating decision, September 2000 Statement of 
the Case (SOC), October 2000 SOC, and February 2005 
Supplemental Statement of the Case (SSOC) collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to reopen 
his claim for service connection and to substantiate his 
claim for compensation under 38 U.S.C.A. 1151.  The February 
2005 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Service medical records are associated with the claims file.  
Outpatient treatment records from the Seattle VA Medical 
Center (VAMC) dated between January 1999 and January 2003 
have also been obtained.  Treatment records prior to January 
1999 are unavailable.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  A VA examination was 
conducted in February 2003 for the purpose of determining the 
nature and etiology of the veteran's erectile dysfunction.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in January 2000.  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in February 2001 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.  § 3.159(b), and, after the notice was provided, the 
case was readjudicated and the February 2005 SSOC was 
provided to the veteran.

Analysis

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2004).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for the 
residuals of a low back injury will be reopened.

Service connection for the residuals of a low back injury was 
denied in a May 1995 rating action.  The RO found there was 
no evidence that the veteran's current low back disability, 
which included mild degenerative disc disease, was the result 
of any incident, accident, or injury occurring during his 
active military service.  A copy of the rating decision was 
mailed to the veteran that same month.  The veteran did not 
appeal the decision.  The May 1995 rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 1991 & West 2002); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991);  3.104, 20.302, 
20.1103 (1995 & 2004).

The evidence received by VA after the May 1995 decision 
includes treatment records from the Seattle VAMC.  A November 
2000 consultation report indicates that the veteran provided 
a history of low back pain beginning in 1965 when he 
sustained an injury to the base of his spine by forcefully 
sitting on a metal bed frame.  He also indicated that he 
sustained a workplace back injury in 1980.  The assessment 
was chronic low back pain secondary to two prior injuries.  
This finding, as noted above, is presumed credible for the 
purpose of determining whether the claim has been reopened.  
See Justus v. Principi.  Mechanical low back pain was 
diagnosed in August 2000.  An August 2002 radiology report 
revealed moderate narrowing of L4-L5 with minimal 
degenerative disc disease.

The evidence referenced above shows that the veteran 
currently suffers from a disability of the low back 
(degenerative disc disease of the lumbar spine), and that the 
condition has been chronic for several years.  The evidence 
also suggests that the veteran's low back disability may be 
etiologically related to an injury that occurred in service.  
This evidence is not cumulative or redundant of the evidence 
previously of record, since it implies that the veteran's 
current low back disability may have initially manifested in 
service.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The November 2000 consultation report and subsequent 
treatment records are therefore new and material; 
consequently, the claim for service connection for the 
residuals of a low back injury is reopened.

Compensation under 38 U.S.C.A. § 1151

The veteran contends that his current problem with erectile 
dysfunction is the result of treatment he received at the 
Seattle VAMC in 1995.  He asserts that an antidepressant 
prescribed to him at that time resulted in an immediate and 
dramatic adverse effect on his erectile function.  Even 
though he discontinued the medication shortly thereafter, the 
veteran maintains that his sexual urge and his erection and 
performance capability never returned to full strength.

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 1999. Under 38 U.S.C.A.  § 1151, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Outpatient treatment records prior to January 1999 are not 
available.  However, subsequent records document that the 
veteran has been in receipt of psychiatric treatment through 
VA, that sometime in 1995 he was prescribed Sertraline 
(Zoloft), and that the medication was discontinued shortly 
thereafter due to complaints of impotence.  The records also 
reflect that the veteran has complained of ongoing erectile 
dysfunction since that time.  None of the records, however, 
contain any findings that relate the veteran's current 
erectile dysfunction with his VA treatment in 1995, to 
include taking Zoloft.

The veteran was afforded a VA genitourinary examination in 
February 2003.  He complained of chronic erectile dysfunction 
as a result of taking an antidepressant, which was prescribed 
to him by a VA physician.  He said the effect on his erectile 
function was almost immediate.  Although he took the 
medication for only a week or two, the veteran stated his 
sexual and erectile function never fully returned.  He 
complained his sexual drive had decreased by 50 percent.  He 
said his frequency of engaging in sexual intercourse averaged 
once a week.  He also complained of difficulty attaining an 
erection.  He reported having normal sexual and erectile 
function prior to taking the medication.  The examiner noted 
that the clinical records showed that the antidepressant at 
issue appeared to be Sertraline.  A physical examination was 
conducted, which included laboratory studies.  

The examiner opined that the erectile dysfunction described 
by the veteran, and the degree of the dysfunction, was 
unlikely to have been related to the short-term usage of 
Sertraline.  He stated that the drug was not known to have 
permanent effects on sexual function, and that the veteran's 
claim of sudden loss of sexual function with only brief usage 
was also not a known effect of the drug.  He indicated that 
the veteran's physical and hormonal exam had been essentially 
normal.  As such, the examiner believed that the veteran's 
diminished libido and erectile function could be relate his 
psychiatric problems.

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  
The February 2003 VA genitourinary examination indicated that 
any erectile dysfunction experienced by the veteran was not 
related to the treatment he received through VA.  The 
examiner stated that the antidepressant (Sertraline) 
prescribed to the veteran would not cause a permanent effect 
on his sexual function.  He instead felt that the veteran's 
sexual and erectile problems were the result of his non-
service-connected psychiatric disabilities.  There is no 
medical opinion to rebut this.  The Board therefore finds 
that the medical evidence fails to demonstrate that the 
veteran's current problem with erectile function is the 
result of VA treatment, to include the administration of 
Sertraline.  In other words, there is insufficient medical 
evidence of currently identifiable additional disability 
related to the veteran's VA treatment.  The question of 
whether the proximate cause of the disability was due to VA 
carelessness, negligence, lack of proper skill, or error in 
judgment is therefore moot.

The Board has considered the veteran's assertions that VA was 
at fault in prescribing him a medication that he claims 
resulted in permanent erectile dysfunction.  However, as 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the claim.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for the residuals of a low back injury is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for erectile dysfunction based upon VA treatment is 
denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

As discussed above, there is evidence associating the 
veteran's current low back disorder (degenerative disc 
disease) with an injury that occurred in service.  The 
November 2000 consultation indicated that the veteran's back 
problem was secondary to his reported history of injuring his 
back in service as well as post-service.  However, there is 
no indication that the physician based his opinion on a 
review of the complete record, to include the veteran's 
service medical records.  The Board therefore finds that a VA 
examination is needed in order to properly address the 
question of the etiology of the veteran's current low back 
disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one").  

The Board also notes that the veteran gives a history of 
suffering a post-service workplace back injury.  He says he 
injured his back in the 1980s while working at a steel mill, 
and that he filed a claim for compensation with the State 
Industrial Injury Board.  Those records would be probative to 
the issue on appeal and should be obtained.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Seattle VAMC since January 2003.


2.  The RO should have the veteran 
identify all workers compensation awards 
which he has received for problems with 
his back.  The RO should then obtain 
copies of the related workers 
compensation records from the appropriate 
state agency.

3.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination to 
determine the nature and etiology of any 
disability of the low back.  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination report 
should reflect that such a review was made.  

The examiner should offer an opinion as to 
whether there is a 50 percent chance or 
greater that any current disability of the 
lumbar spine had its onset or is otherwise 
etiologically related to service, to 
include the back injury that occurred in 
September 1967.  The examiner should 
reconcile any conclusions with the 
September 1967 service medical record 
showing that the veteran sustained an 
injury and possible fracture to his coccyx; 
the separation examination dated the 
following month showing a normal spine and 
other musculoskeletal system; any records 
from the workers' compensation claim filed 
in the 1980's and the November 2000 
consultation report.  A complete rationale 
for all opinions should be provided.  

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the February 2005 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).   The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


